ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_08_FR.txt.                                                                             361




   OPINION DISSIDENTE DE M. LE JUGE AD HOC KATEKA

[Traduction]

   Désaccord avec l’arrêt sur ses principales conclusions — Traitement inéqui-
table des preuves — Décision erronée sur les moyens du consentement et de la
légitime défense invoqués par le défendeur — Evénements de Kinsangani —
Gravité des accusations de violation des droits de l’homme et du droit interna-
tional humanitaire, requérant un seuil de la preuve plus élevé — Crédit accordé
aux rapports de l’Organisation des Nations Unies sur l’exploitation alléguée des
ressources naturelles de la RDC — Inutilité d’un prononcé sur la question de la
violation des mesures conservatoires — Traitement injustiﬁé des demandes
reconventionnelles de l’Ouganda.

   1. Je suis en désaccord avec l’arrêt de la Cour sur des aspects essentiels
relatifs à l’emploi de la force, aux violations des droits de l’homme et du
droit international humanitaire et à la prétendue exploitation illicite des
ressources naturelles de la RDC. Je me vois donc, non sans regret, obligé
de voter contre plusieurs des conclusions formulées dans le dispositif.
Avant d’exposer les raisons qui m’amènent à me dissocier de certaines
parties de l’arrêt, je voudrais revenir sur certaines questions ayant trait à
la preuve, ainsi que sur le contexte dans lequel s’inscrit l’affaire.


           I. QUESTIONS DE PREUVE ET CONTEXTE DE L’AFFAIRE

   2. La Cour jouit d’une certaine liberté et marge de manœuvre en
matière d’examen des moyens de preuve. En l’espèce, ainsi que le recon-
naît la Cour, les Parties lui ont toutes deux soumis une quantité considé-
rable de matériaux. Il lui faut donc apprécier la valeur probante des
différents documents produits, en écartant ceux qu’elle n’aura pas jugés
dignes de foi. Cette tâche n’est pas aisée, puisqu’elle suppose des choix.
Le juge appelé à opérer ces choix est guidé par son « intime conviction »
(inévitablement inﬂuencée par son expérience et son histoire propres), sa
conscience devant lui imposer, à cet égard, de se montrer attentif aux exi-
gences énoncées à l’article 20 du Statut de la Cour. En tant que juge ad
hoc, j’ai à l’esprit les mots du juge Lauterpacht me rappelant que je suis
tenu d’exercer ma fonction impartialement et en conscience tout en
m’acquittant de l’obligation spéciale qui est la mienne de veiller à ce que,
dans toute la mesure possible, l’argumentation de la Partie qui m’a dési-
gné soit « reﬂété[e] — à défaut d’être accepté[e] — dans [la présente]
opinion ... dissidente » (Application de la convention pour la prévention et
la répression du crime de génocide, mesures conservatoires, ordonnance
du 13 septembre 1993, C.I.J. Recueil 1993, p. 409, par. 6).
   3. La Cour ne s’est pas, selon moi, montrée impartiale dans le traite-

                                                                            197

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                  362

ment des preuves que lui ont soumises les Parties. Ainsi, elle parle d’un
« ensemble d’articles de presse plus ou moins crédibles » (arrêt, par. 136),
qu’elle ne juge pas véritablement convaincants, à propos des moyens pro-
duits par l’Ouganda pour établir l’implication du Soudan dans l’aide
fournie aux éléments antiougandais en RDC. Il s’agit de toute une série
de plus de cent quarante documents, reproduits dans le volume IV de la
réplique de la RDC. Or, précédemment, au paragraphe 68 de l’arrêt, la
Cour a rejeté, comme provenant d’une « source intéressée », des informa-
tions relatives à l’opération aéroportée de Kitona puisées par la RDC
dans le même volume. Aussi pouvait-on s’attendre à ce qu’elle voie là un
cas de « déclaration contre intérêt » et réserve un traitement favorable aux
documents du même volume invoqués par l’Ouganda.
   4. Le volume en question rassemble des documents émanant du réseau
d’information régional intégré « IRIN ». Les informations qui y ﬁgurent
ont pour sources des institutions des Nations Unies, des ONG et d’autres
organisations internationales, ainsi que la presse. L’on aurait pu s’at-
tendre à ce qu’il soit accordé davantage de crédit à ce réseau, afﬁlié au
bureau pour la coordination des affaires humanitaires (OCHA), surtout
quand les informations puisées dans la presse sont « d’une cohérence et
d’une concordance totales en ce qui concerne les principaux faits et cir-
constances de l’affaire » (Personnel diplomatique et consulaire des Etats-
Unis à Téhéran, arrêt, C.I.J. Recueil 1980, p. 10, par. 13).
   Mais la Cour écarte cette quantité considérable de matériaux au motif
qu’ils ne seraient pas corroborés par d’autres éléments — et ce, bien que
les informations concernant le Soudan qui ﬁgurent dans le volume pro-
viennent de différents médias du monde entier.
   5. Que la Cour use de deux poids et deux mesures à l’égard des
moyens produits par les Parties trouve une autre illustration dans le trai-
tement qu’elle réserve au rapport établi en août 1998 par l’ICG. Ce rap-
port — dont elle reconnaît le caractère « indépendant » — semble donner
à entendre, indique-t-elle, qu’il y avait un certain soutien soudanais aux
activités des FDA (violent groupe rebelle antiougandais), et la Cour en
cite un passage. Elle ajoute que le rapport « laisse également croire que
cela ne résultait pas d’une politique délibérée de la RDC, mais plutôt de
son incapacité à contrôler les événements se déroulant à ses frontières »
(arrêt, par. 135). Ce thème — l’incapacité de la RDC — revient tout au
long de l’arrêt. La Cour ne pousse pas plus avant l’examen du rapport
aux ﬁns de déterminer si la RDC peut être tenue pour responsable de
l’emploi illicite de la force à l’encontre de l’Ouganda. En revanche, elle
juge la responsabilité internationale de l’Ouganda engagée à raison d’actes
d’exploitation illicite des ressources de la RDC, lors même qu’elle conclut
que ces actes ne s’inscrivaient pas dans le cadre d’une politique gouver-
nementale de l’Ouganda (arrêt, par. 242 et 250).
   6. Cette tendance à ne pas faire cas d’éléments favorables à l’Ouganda
se manifeste également lorsque la Cour écarte, au motif qu’il serait dénué
de pertinence aux ﬁns de l’argumentation du défendeur, un document
crucial en rapport avec l’incorporation alléguée par l’Ouganda de milliers

                                                                        198

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                   363

de génocidaires provenant des ex-FAR et des Interahamwe dans l’armée
de Kabila en mai 1998. Dans un autre — également écarté par la
Cour —, le département d’Etat des Etats-Unis condamnait le recrute-
ment et l’entraînement par la RDC d’anciens auteurs du génocide rwan-
dais. En concluant à l’absence de pertinence de ces éléments, la Cour
semble perdre de vue le quatrième objectif énoncé dans le document du
haut commandement ougandais : « empêcher que les éléments génoci-
daires, c’est-à-dire les milices Interahamwe et les ex-FAR, qui lançaient
des attaques à partir de la RDC sur le peuple ougandais ne continuent
de le faire » (arrêt, par. 109).
   7. Bref, pour paraphraser la formule employée par le juge Schwebel
dans son opinion dissidente en l’affaire Nicaragua (Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 273, par. 16), « la Cour
a choisi de déprécier [les moyens produits par l’Ouganda], de ne pas en
tirer de conséquences juridiques ». D’autres exemples illustreront le trai-
tement inéquitable réservé aux moyens des Parties. La Cour se déclare,
au paragraphe 132 de l’arrêt, convaincue que les éléments de preuve pro-
duits établissent l’existence d’une série d’attaques ayant eu lieu contre
l’Ouganda au cours de la période considérée, mais ajoute que, sans nier la
réalité de ces attaques, la RDC soutient que les FDA en sont seules res-
ponsables.
   8. Au début de l’examen qu’elle consacre aux arguments des Parties
sur le fond, la Cour se déclare consciente de la situation complexe et tra-
gique qui prévaut depuis longtemps dans la région des Grands Lacs. Elle
note toutefois que sa mission est de trancher, sur la base du droit inter-
national, le différend juridique précis qui lui est soumis, et conclut : « En
interprétant et en appliquant le droit, elle gardera ce contexte présent à
l’esprit, mais ne saurait aller au-delà. » (Arrêt, par. 26.)
   9. La mission de la Cour ne s’inscrit toutefois pas dans un cadre abs-
trait. Les réalités existantes doivent être prises en considération — et en
l’espèce, notamment, le génocide perpétré au Rwanda en 1994, dont les
effets continuent, à ce jour, de se faire sentir dans la région. L’ethnicité,
qu’ont su exploiter en leur temps les colons, est l’une des causes pro-
fondes de cette crise. Celle-ci est aussi le fruit de l’histoire tragique de
pays livrés aux mains de dictateurs sans scrupules — qui tous bénéﬁ-
ciaient du soutien de pays étrangers. Avec pour conséquence, s’agissant de
la RDC, que la patrie de Patrice Lumumba n’a presque jamais connu
la paix, depuis son accession à l’indépendance. C’est aujourd’hui seule-
ment qu’un espoir de paix est permis.


                        II. L’EMPLOI DE LA FORCE

   10. J’ai voté contre le premier paragraphe du dispositif, où il est dit
que l’Ouganda a violé le principe du non-recours à la force dans les rela-
tions internationales en se livrant à des actions militaires à l’encontre de

                                                                         199

                      ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                          364

la RDC, en occupant l’Ituri et en soutenant activement, sur les plans mili-
taire, logistique, économique et ﬁnancier, des forces irrégulières qui opé-
raient sur le territoire congolais.
   11. Cette disposition fourre-tout est source de confusion en ce qu’elle
mélange jus ad bellum et jus in bello. La conclusion relative aux activités
militaires ougandaises contre la RDC aurait dû être distincte de celle
concernant l’occupation. C’est, selon moi, pour étayer ses conclusions sur
l’existence de violations des droits de l’homme et du droit international
humanitaire que la Cour a invoqué cette dernière.
   12. Rappelons à cet égard que, dans son premier chef de conclusions
ﬁnales, la RDC prie la Cour de dire et juger
        « 1. Que la République de l’Ouganda, en se livrant à des actions
     militaires et paramilitaires à l’encontre de la République démocra-
     tique du Congo ... a violé ... le principe du non-recours à la
     force dans les relations internationales, y compris l’interdiction de
     l’agression... » 1 (Arrêt, par. 25.)
La Cour n’a pas jugé l’Ouganda responsable d’une agression à l’encontre
de la RDC. Elle s’est gardée de conclure à l’agression, en parlant de
« sout[ien] acti[f] sur les plans militaire, logistique, économique et ﬁnan-
cier [aux] forces irrégulières... » (dispositif, par. 1). Cette phraséologie
convoque le souvenir du dictum énoncé en l’affaire des Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c.
Etats-Unis d’Amérique) (fond, arrêt, C.I.J. Recueil 1986, p. 14), qui
laissait ouverte la question de la déﬁnition de l’« agression armée » telle
qu’appliquée dans la Charte des Nations Unies et en droit international
coutumier.
   13. L’on a écrit, à ce propos, qu’il n’est pas contesté que « les actes
commis par des forces irrégulières puissent être constitutifs d’une agres-
sion armée » et que
     « le cœur de la controverse réside dans le degré d’implication d’un
     Etat qui est requis pour que les actes puissent être attribués à cet
     Etat et pour que l’usage de la légitime défense soit justiﬁé dans des
     cas particuliers » (Christine Gray, International Law and the Use of
     Force, 2000, p. 97).
   La controverse n’ayant pas été tranchée, la Cour aurait, selon moi, dû
saisir cette occasion pour éclaircir la question de l’emploi de la force en
état de légitime défense — d’autant qu’en l’espèce les activités de forces
irrégulières sont au cœur du différend opposant les Parties.
   14. A la suite de son arrêt en l’affaire Nicaragua, la Cour s’est vu
reprocher d’avoir déclaré que la fourniture d’armements ou d’assistance
logistique à des groupes privés n’était pas constitutive d’agression armée.

   1 « L’agression est l’emploi de la force armée par un Etat contre la souveraineté,

l’intégrité territoriale ou l’indépendance politique d’un autre Etat. » (Résolution 3314
(XXIX) de l’Assemblée générale, art. 1.)

                                                                                   200

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                  365

Fondamentalement, le langage de la Cour en la présente affaire va dans
le même sens que celui de l’arrêt Nicaragua (Activités militaires et para-
militaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), fond, arrêt, C.I.J. Recueil 1986, p. 14). Certains publicistes es-
timent à cet égard que, en deçà du seuil de l’« agression armée », l’emploi
de la force est régi par le principe général de non-intervention (B. Simma
(dir. publ.), The Charter of the United Nations — A Commentary (2e éd.,
2002)).
   15. S’agissant des forces irrégulières, d’autres considèrent que la four-
niture d’armements et d’assistance logistique est constitutive d’agression
armée. Sir Robert Jennings écrivait ainsi : « Il me semble donc qu’en
disant que la fourniture d’armes accompagnée d’une « assistance logis-
tique ou autre » n’est pas une agression armée, on va beaucoup trop
loin. » (Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil
1986, p. 543 ; opinion dissidente de sir Robert Jennings.) C’est ainsi que
j’interprète la formulation employée par la Cour au premier paragraphe
du dispositif. Toutefois, c’est aux actes commis par la RDC en sou-
tien aux insurgés antiougandais que je l’applique (voir ci-dessous).
   16. En analysant la question de l’emploi de la force, la Cour n’a guère
accordé de poids aux deux circonstances excluant l’illicéité dont a excipé
l’Ouganda, à savoir le consentement et la légitime défense, ce qui l’a ame-
née à conclure — selon moi à tort — que l’Ouganda avait violé le prin-
cipe du non-recours à la force en se livrant à des actions militaires à
l’encontre de la RDC. L’examen des arguments avancés par l’Ouganda
auquel je procéderai maintenant révèle qu’il n’en est rien.
   17. L’Ouganda soutient que, de mai 1997 à août 1998 et de juillet 1999
à juin 2003, ses forces armées étaient présentes en RDC avec le consen-
tement de la RDC, par l’effet d’accords oraux passés avec le président
Laurent-Désiré Kabila en mai et décembre 1997, du protocole bilatéral
d’avril 1998, de l’accord multilatéral de Lusaka de juillet 1999 et de
l’accord bilatéral de Luanda de septembre 2002. Pour ce qui est de la
période non couverte par le consentement de la RDC — de la mi-
septembre 1998 à la mi-juillet 1999 —, l’Ouganda soutient que, pendant
ces dix mois, la présence de ses forces militaires au Congo résultait de
l’exercice justiﬁé de son droit de légitime défense.
   18. Sur le moyen du consentement qu’a invoqué le défendeur, je me
trouve en désaccord avec la Cour lorsqu’elle conclut que le consentement
de la RDC avait été retiré lors du sommet de Victoria Falls, le 8 août
1998. La Cour a, d’après moi, choisi cette date de façon quelque peu
arbitraire. Aussi bien eût-elle pu en choisir d’autres : a) le 2 août 1998,
date à laquelle la RDC fait remonter l’invasion alléguée de son territoire
par l’Ouganda, laquelle aurait débuté par une opération de grande
ampleur à Kitona : mais la Cour conclut à juste titre qu’elle ne peut tenir
pour établie la participation de l’Ouganda à l’attaque contre Kitona ;
b) le 28 juillet 1998, date de la publication de la déclaration du président
Kabila mettant ﬁn à la présence militaire rwandaise « à dater de [ce] lundi

                                                                        201

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                    366

27 juillet 1998 » : la Cour a toutefois estimé que cette déclaration n’avait
pas rendu illicite la présence des forces ougandaises en RDC ; c) le
13 août 1998, date à laquelle le représentant permanent de l’Organisa-
tion des Nations Unies en RDC a déclaré, à l’occasion d’une conférence
de presse, que l’Ouganda avait envahi le territoire congolais ; d) le 11 sep-
tembre 1998, date à laquelle l’Ouganda, suite à la publication du docu-
ment de son haut commandement, s’est prévalu de son droit de légitime
défense, qu’il a exercé en menant l’opération Safe Haven.
   19. De l’examen des dates indiquées ci-dessus, il est raisonnable d’infé-
rer que les déclarations attribuées aux divers dirigeants de la RDC
n’exprimaient rien d’autre que des griefs relatifs à la situation sur le ter-
ritoire congolais. Elles n’étaient pas censées emporter retrait du consen-
tement au maintien des forces militaires ougandaises au Congo. A cet
égard, il convient de souligner que c’est l’Ouganda qui a pris l’initiative
menant à la tenue, respectivement en août et septembre 1998, des som-
mets I et II de Victoria Falls, en publiant un communiqué sur les préoc-
cupations de la RDC et de ses voisins en matière de sécurité.
   20. Malheureusement — nouvelle illustration de son manque d’impar-
tialité dans le traitement qu’elle réserve tout du long aux arguments des
Parties —, la Cour n’a pas interprété correctement l’accord de cessez-le-
feu de Lusaka du 10 juillet 1999. Ainsi, l’afﬁrmation selon laquelle les
arrangements conclus à Lusaka, tenant compte de certaines « réalités du
terrain », établissaient pour les Parties à l’accord un « modus operandi »,
sans impliquer un consentement de la RDC à la présence des troupes
ougandaises (arrêt, par. 99), risque d’induire en erreur. Elle donne à
entendre que l’accord de Lusaka visait simplement à régler de facto la
question du désarmement des rebelles et du retrait des troupes étrangères.
Or, comme l’admet d’ailleurs la Cour et ainsi qu’il ressort de la teneur de
l’accord de Lusaka, celui-ci était plus qu’un simple accord de cessez-le-
feu (arrêt, par. 97). Il vise à résoudre le principal aspect du conﬂit, recon-
naissant que la cause essentielle de celui-ci réside dans l’utilisation du
territoire congolais par des bandes armées cherchant à déstabiliser ou à
renverser les gouvernements de pays voisins.
   21. Pour traiter cette cause essentielle du conﬂit, l’accord indique, au
chapitre 12 de son annexe A, que les parties sont convenues
    « a) [d]e ne pas armer, entraîner, héberger sur [leur] territoire ou
         apporter une forme quelconque d’aide aux éléments subversifs
         et aux mouvements d’opposition armés, dans le but de déstabi-
         liser les autres pays ;
         . . . . . . . . . . . . . . . . . . . . . . . . . . .
      d) [d]e résoudre le problème des groupes armés en République
         démocratique du Congo conformément [à l’a]ccord » (contre-
         mémoire de l’Ouganda, vol. II, annexe 45, annexe A, chap. 12).

  Le Secrétaire général de l’Organisation des Nations Unies lui-même a

                                                                          202

                         ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                             367

reconnu le caractère particulièrement sérieux et délicat du problème des
groupes armés, lequel se trouve, indique-t-il dans un rapport, « au cœur
des conﬂits dans la sous-région, ces groupes menaçant la sécurité de tous
les Etats concernés » (contre-mémoire de l’Ouganda, vol. III, annexe 46,
par. 21).
   22. Si donc je conviens avec la Cour que l’accord de Lusaka n’a pas eu
d’effet rétroactif, je me dissocie d’elle lorsqu’elle afﬁrme que le calendrier
du retrait (des forces étrangères) et le lien institué entre celui-ci et la série
d’événements majeurs mentionnés ne valaient pas consentement du Congo
à la présence des forces ougandaises pendant 180 jours au moins à comp-
ter du 10 juillet 1999, et après cette date si les événements majeurs néces-
saires envisagés ne se produisaient pas. Comme l’a fait valoir le conseil de
l’Ouganda à l’audience, il existe un lien de consécution entre le désarme-
ment des groupes armés et le retrait des forces étrangères de la RDC.
C’est ce que conﬁrme le paragraphe 12 du calendrier ﬁgurant à l’annexe B
de l’accord de cessez-le-feu, lequel indique que le retrait des forces étran-
gères n’interviendra qu’après l’aboutissement du dialogue national congo-
lais (jour J 2 + 90 jours), le désarmement des groupes armés (jour J +
120 jours) et le retrait ordonné de l’ensemble des forces étrangères
(jour J + 180 jours) (contre-mémoire de l’Ouganda, vol. II, annexe 45,
annexe B). De fait, la mise en œuvre de l’accord s’est trouvée retardée
parce que le dialogue intercongolais n’avait pas commencé à la date
prévue dans le calendrier.
   23. Ayant donné de l’accord multilatéral de Lusaka une interprétation
que je tiens pour erronée, la Cour poursuit en déclarant que l’accord de
Luanda de septembre 2002 — accord bilatéral conclu entre la RDC et
l’Ouganda — modiﬁe les conditions qui s’y trouvaient énoncées. Selon
moi, les autres parties à l’accord de Lusaka (à savoir l’Angola, la Nami-
bie, le Rwanda et le Zimbabwe) auraient émis des objections si pareille
modiﬁcation bilatérale avait posé problème. L’accord de Luanda a donné
une impulsion à la mise en œuvre de l’accord de Lusaka, alors au point
mort. Une fois de plus, je suis en désaccord avec la conclusion de la Cour
selon laquelle les divers traités impliquant la RDC et l’Ouganda ne
valaient pas consentement à la présence des troupes ougandaises sur le
territoire congolais après juillet 1999. « Lusaka » et, plus explicitement,
« Luanda » perpétuaient la validation en droit de la présence militaire
ougandaise en RDC.
   24. S’agissant du droit de légitime défense, étant — ce que je regrette —
parvenue à la conclusion que les conditions de droit et de fait justiﬁant
son exercice par l’Ouganda n’étaient pas réunies, la Cour se refuse à sta-
tuer sur les arguments des Parties relatifs à la question de savoir si et à
quelles conditions le droit international contemporain prévoit un droit de
légitime défense pour riposter à des attaques d’envergure menées par des
forces irrégulières. Par ailleurs, lors même qu’elle a conclu que les condi-


  2   Le jour J correspond à la date de la signature ofﬁcielle de l’accord de cessez-le-feu.

                                                                                         203

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                   368

tions préalables à l’exercice du droit de légitime défense n’étaient pas réu-
nies dans les circonstances de l’espèce, la Cour trouve opportun de rele-
ver, dans un obiter dictum, que la prise d’aéroports et de villes situés à
plusieurs centaines de kilomètres de la frontière ougandaise ne semble
guère proportionnée aux diverses attaques transfrontalières dont
l’Ouganda se prévaut pour justiﬁer l’exercice de son droit de légitime
défense, ni nécessaire pour l’exercice de ce droit.
   25. Ce refus, de la part de la Cour, d’approfondir la question de la
légitime défense découle du choix qu’elle a fait d’écarter les éléments de
preuve soumis par l’Ouganda. La Cour se fonde essentiellement sur le
rapport de la commission Porter, et c’est en particulier le rôle joué par le
général de brigade James Kazini qui motive ses conclusions — concer-
nant la date du début de l’opération « Safe Haven » et la question de
l’occupation de l’Ituri. La Cour rejette l’argument avancé par l’Ouganda
quant à la possibilité d’une autre approche à l’égard des bandes armées.
   26. Il semble donc que, dans un souci d’économie judiciaire, la Cour
ait écarté nombre des éléments de preuve produits par l’Ouganda sur la
question de la légitime défense. Elle est, en conséquence, amenée à appli-
quer à des faits insufﬁsants un droit insufﬁsant et, partant, manque à
s’acquitter à cet égard de sa fonction judiciaire. Ainsi, la Cour reconnaît,
sur la question du Soudan, qu’un rapport indépendant de l’ICG daté
d’août 1998 (« North Kivu into the Quagmire » [Le Nord-Kivu dans
l’impasse]) semble donner à entendre qu’il y avait un certain soutien sou-
danais aux activités des FDA. Elle ajoute toutefois que ce document
laisse également croire que cette situation ne résultait pas d’une politique
délibérée de la RDC, mais plutôt de son incapacité à contrôler les événe-
ments se déroulant à ses frontières. Cette position de la Cour ne laisse pas
de surprendre. S’il ressort du rapport que le Soudan était mêlé aux acti-
vités des FDA, la Cour aurait dû examiner ce document plus avant et le
rapprocher d’autres sources susceptibles de corroborer ces informations.
Au lieu de quoi elle n’en cite qu’un passage indiquant que les FDA
tiraient proﬁt de l’incapacité dans laquelle se trouvaient les forces armées
congolaises de contrôler des zones du Nord-Kivu voisines de l’Ouganda.
   27. Le rapport de l’ICG aurait dû alerter la Cour et l’amener à prendre
en considération d’autres sources attestant également le soutien apporté
par le Soudan aux rebelles antiougandais. Ainsi en est-il d’un autre rap-
port de l’ICG de 1999 (« How Kabila Lost His Way » [Comment Kabila
s’est égaré]), que la Cour ne tient pas pour un élément de preuve ﬁable.
La Cour ne motive nullement cette conclusion, lors même qu’elle recon-
naît que la RDC avait effectivement admis la menace que le Soudan fai-
sait peser sur la sécurité de l’Ouganda. A l’annexe 108 de sa réplique, la
RDC cite des informations indiquant que le Soudan livrait des fourni-
tures militaires par avion, depuis Juba, aux forces de Kabila à Isiro et
Dongo. Cette même source fait état de quatre mille soldats soudanais
impliqués dans le conﬂit. Il convient de relever qu’Isiro se trouve à
320 kilomètres de la frontière entre l’Ouganda et la RDC.
   28. L’on pourrait citer d’autres exemples encore du « lien » entre le

                                                                         204

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                  369

Soudan et la RDC, et de son effet déstabilisateur sur l’Ouganda. Nous
nous contenterons d’évoquer le cas de l’armée de résistance du Seigneur
(Lord’s Resistance Army, LRA). Dans son arrêt, la Cour se réfère à un
rapport des services de renseignement militaire ougandais indiquant que
le Soudan a, en août 1998, transporté par voie aérienne des insurgés du
WNBF et de la LRA pour qu’ils aillent combattre l’APR et les rebelles
du RCD aux côtés de forces congolaises. La Cour estime que, même à
supposer les faits établis, la RDC avait le droit d’agir ainsi. L’on obser-
vera que ce serait là une bien étrange conception de la légitime défense
que celle qui autoriserait le Soudan à transporter par avion des rebelles
jusqu’en RDC aux ﬁns de tuer des civils au Rwanda ou en Ouganda,
pays en conﬂit avec la RDC. Pour autant, la Cour conclut qu’il n’existait
pas de conspiration tripartite entre la RDC, le Soudan et les rebelles
antiougandais.
   29. En ce qui concerne la LRA, je voudrais insister sur l’imbrication
des événements dans la région des Grands Lacs. Le Soudan parrainait la
LRA, groupe qui était, depuis près de vingt ans, à l’origine de violations
graves et massives des droits de l’homme et du droit international huma-
nitaire dans le nord de l’Ouganda, situation qui a d’ailleurs conduit le
procureur de la Cour pénale internationale à inculper de crimes contre
l’humanité cinq de ses dirigeants. Le Soudan acheminait des rebelles de la
LRA en RDC en vue de créer « une autre frontière » dans le conﬂit
l’opposant à l’Ouganda. D’aucuns ont par ailleurs avancé que c’était
l’initiative prise par le Zaïre d’évincer les Tutsis congolais qui avait
déclenché la crise au Congo. Ces exemples montrent que la situation en
RDC revêt une triple dimension, interne, régionale et internationale.
Autre aspect de l’interpénétration des événements dans la région, les
Hema sont disséminés en RDC, au Rwanda, au Burundi et en Ouganda.
Les divers pogromes menés au Rwanda et au Burundi ont conduit à
un afﬂux massif de réfugiés en Ouganda et en Tanzanie dans les
années soixante. Ainsi, l’instabilité sévissant dans un pays se répercute
chez son voisin, du fait de la composition ethnique de la population.
Dans ce contexte, il n’est guère aisé de déterminer l’appartenance
ethnique de telle ou telle personne.
   30. Or, la Cour méconnaît ce paramètre lorsqu’elle écarte une déclara-
tion du département d’Etat des Etats-Unis en date d’octobre 1998
condamnant le recrutement et l’entraînement par la RDC d’anciens
auteurs du génocide rwandais. Elle s’abstient en conséquence de répondre
aux griefs exprimés par l’Ouganda au sujet de l’amalgame opéré par le
demandeur entre lui-même et le Rwanda. Bien que l’Ouganda ait montré
à plusieurs reprises dans son argumentation qu’il avait repoussé les offres
du Rwanda l’invitant à prendre part, à ses côtés, à des opérations en
RDC, la Partie demanderesse, dans ses écritures et à l’audience, et la
Cour, dans son traitement des preuves, ont l’une et l’autre donné invo-
lontairement l’impression de ne pas bien saisir que le Rwanda et
l’Ouganda sont deux Etats distincts.
   31. Ainsi que je l’ai déjà indiqué, les activités menées par les rebelles

                                                                        205

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                     370

sont au cœur du conﬂit dans la région. A ce jour encore, la MONUC
continue de s’évertuer, dans le cadre d’opérations conjointes avec la
RDC, à désarmer les divers groupes rebelles, tant locaux qu’étrangers
(voir la dépêche de l’agence Reuters du 11 novembre 2005 concernant
une opération menée dans la province du Nord-Kivu). Dans sa réplique,
la RDC reconnaît que les groupes armés antiougandais opèrent depuis des
années à partir du territoire congolais : « Comme elles l’ont toujours fait
dans le passé, les forces de l’ADF ont continué de se réfugier en territoire
congolais. » (Réplique de la RDC, vol. I, par. 3.15.) Au mépris de la
vérité, la RDC allègue que nul, et certainement pas les autorités ougan-
daises, n’a jamais tenu les autorités congolaises pour responsables de l’un
quelconque de ces agissements, donnant à entendre que l’Ouganda y
acquiesçait.
   32. Or, l’Ouganda avait élevé des protestations au sujet de l’attaque
contre l’école technique de Kichwamba, le 8 juin 1998, au cours de
laquelle trente-trois élèves avaient été tués et cent six enlevés, de même
que d’une attaque contre le village de Benyangule le 26 juin 1998, au
cours de laquelle onze personnes avaient été tuées ou blessées, de l’enlè-
vement de dix-neuf séminaristes à Kiburara le 5 juillet 1998 et d’une
attaque contre la ville de Kasese le 1er août 1998, lors de laquelle trois
personnes avaient été tuées. En dépit de toutes ces preuves d’attaques
brutales et meurtrières, la Cour se contente d’observer que « [l]a RDC ne
nie pas la réalité de certaines de ces attaques, mais soutient que les FDA
en sont seules responsables » (arrêt, par. 133). Elle conclut qu’il n’existe
pas de preuve satisfaisante d’une implication directe ou indirecte du Gou-
vernement de la RDC dans ces attaques :
       « Celles-ci n’étaient pas le fait de bandes armées ou de forces irré-
    gulières envoyées par la RDC ou en son nom, au sens de l’ar-
    ticle 3 g) de la résolution 3314 (XXIX) de l’Assemblée générale sur
    la déﬁnition de l’agression... La Cour est d’avis, au vu des éléments de
    preuve dont elle dispose, que ces attaques répétées et déplorables,
    même si elles pouvaient être considérées comme présentant un carac-
    tère cumulatif, ne sont pas attribuables à la RDC. » (Arrêt, par. 146.)
   33. La Cour semble ici conﬁrmer le dictum énoncé dans son arrêt
de 1986 en l’affaire Nicaragua quant aux activités menées par des rebelles
et aux éléments constitutifs d’une « agression armée ». La RDC, dans sa
réplique déjà mentionnée, réafﬁrme que le simple fait de tolérer ou de
ﬁnancer des forces irrégulières ne sufﬁt pas à établir l’existence d’une
véritable « agression armée » :
    « [p]our que celle-ci soit établie », soutient-elle, « l’Ouganda doit prou-
    ver que la RDC s’est engagée « de manière substantielle » dans les
    actions des forces irrégulières, et donc que le Gouvernement congo-
    lais a donné des instructions ou des directives spéciﬁques, ou encore
    a véritablement contrôlé la mise en œuvre de telles actions » (Ré-
    plique de la RDC, vol. I, par. 3.135).

                                                                           206

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                     371

Dans son arrêt de 1986 en l’affaire Nicaragua, la Cour a dit ceci :
        « La Cour ne voit pas de raison de refuser d’admettre qu’en droit
     international coutumier la prohibition de l’agression armée puisse
     s’appliquer à l’envoi par un Etat de bandes armées sur le territoire
     d’un autre Etat si cette opération est telle, par ses dimensions et ses
     effets, qu’elle aurait été qualiﬁée d’agression armée et non de simple
     incident de frontière si elle avait été le fait de forces armées régu-
     lières. » (Activités militaires et paramilitaires au Nicaragua et contre
     celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt,
     C.I.J. Recueil 1986, p. 103-104, par. 195.)
   34. La Cour s’en tient ainsi à son interprétation restreinte de l’article 3,
alinéa g), de la résolution 3314 (XXIX) de l’Assemblée générale. Ce fai-
sant, elle favorise l’impunité puisque les Etats qui se sont rendus cou-
pables de faits illicites requerront — à l’instar de la RDC dans ses écri-
tures en l’espèce — que soit établi l’élément d’« engagement substantiel »,
lequel implique une conscience et une participation active, pour se sous-
traire à la responsabilité qu’ils encourent. Nous avons déjà évoqué
l’autre interprétation possible, avancée par l’Ouganda dans le contexte
de la légitime défense. Même si elle jugeait que l’Ouganda n’avait pas
établi que les conditions de droit et de fait justiﬁant l’exercice d’un
droit de légitime défense fussent réunies, la Cour aurait dû conclure
que le soutien militaire apporté par la RDC aux rebelles antiougandais
constituait une intervention illicite. Au lieu de quoi elle conclut que la
première demande reconventionnelle de l’Ouganda, dans laquelle celui-ci
afﬁrme avoir été, depuis 1994, la cible d’opérations militaires et d’autres
activités déstabilisatrices menées par des groupes armés hostiles basés
en RDC, doit être rejetée.
   35. Les efforts (évoqués dans la demande reconventionnelle) que
déployait le président zaïrois Mobutu depuis 1994 — et même avant,
depuis 1986 — en vue de renverser le gouvernement du président Muse-
veni relèvent ainsi d’une activité subversive, laquelle est non seulement
constitutive d’une intervention illicite dans les affaires ougandaises mais
équivaut en outre, cumulativement, à une agression armée contre
l’Ouganda. De ce fait, et du fait des attaques incessantes menées par les
rebelles dans l’« ère post-Zaïre », l’exercice par l’Ouganda de son droit de
légitime défense se trouvait selon moi justiﬁé.
   36. A cet égard, tant le demandeur que la Cour ont argué de l’incapa-
cité de la RDC à maîtriser les rebelles antiougandais. Dans sa conclusion
sur le volet de la première demande reconventionnelle de l’Ouganda met-
tant en cause la responsabilité de la RDC pour avoir toléré les mouve-
ments rebelles avant le mois de mai 1997, la Cour dit :
       « Durant la période considérée, tant des groupes rebelles anti-
     ougandais que des groupes rebelles antizaïrois opéraient dans ce
     secteur. Ni le Zaïre ni l’Ouganda n’ont été en mesure de mettre ﬁn
     à leurs activités. La Cour ne saurait néanmoins ... conclure que

                                                                           207

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                   372

    l’absence d’action du Gouvernement du Zaïre à l’encontre des
    groupes rebelles dans la région frontalière correspond à une « tolé-
    rance » de ces activités ou à un « acquiescement » à celles-ci. »
    (Arrêt, par. 301.)

Ici, il convient d’indiquer que l’incapacité de la RDC à contrôler les
rebelles antiougandais opérant à partir de son territoire va à l’encontre
du premier principe énoncé dans la déclaration sur les relations amicales
et la coopération (résolution 2625 (XXV) de l’Assemblée générale en date
du 24 octobre 1970), qui se lit comme suit : « Chaque Etat a le devoir de
s’abstenir d’organiser ou d’encourager l’organisation de forces irrégu-
lières ou de bandes armées, notamment de bandes de mercenaires, en
vue d’incursions sur le territoire d’un autre Etat. »
   On retrouve le même principe dans l’arrêt rendu en l’affaire du Détroit
de Corfou, qui énonce « l’obligation, pour tout Etat, de ne pas laisser uti-
liser son territoire aux ﬁns d’actes contraires aux droits d’autres Etats »
(Détroit de Corfou, fond, arrêt, C.I.J. Recueil 1949, p. 22).
   37. Au vu de la mention constante que fait l’arrêt de la Cour de l’inca-
pacité dans laquelle se trouvait la RDC de maîtriser les rebelles antiou-
gandais, l’on nous pardonnera d’avoir acquis l’impression que celle-ci
éprouvait des difﬁcultés à contrôler son territoire, à tout le moins sa par-
tie orientale. La géographie, l’incapacité ou la distance ont ainsi été invo-
quées pour exonérer la RDC de sa responsabilité, s’agissant de la viola-
tion des obligations lui incombant à l’égard de ses voisins, et notamment
de l’Ouganda. Un passage du « commentaire » de la Charte des
Nations Unies est ici pertinent :

       « Une situation particulière se présente lorsque ce n’est pas par
    manque de volonté, mais par manque de moyens, qu’un Etat n’em-
    pêche pas des actes de terrorisme comportant l’utilisation de son
    territoire. Bien que de tels actes de terrorisme ne soient pas attri-
    buables à cet Etat, il n’est pas interdit à l’Etat qui en est victime de
    réagir militairement contre les terroristes sur le territoire du premier
    Etat — faute de quoi un Etat « en déliquescence » se révélerait un
    refuge sûr pour les terroristes, ce qui n’est certainement pas le but des
    articles 2, paragraphe 4, et 51 de la Charte. » (B. Simma (dir. publ.),
    The Charter of the United Nations — A Commentary (2e éd., 2002),
    vol. I, p. 802, par. 36.)

   38. La Cour déclare que l’article 51 de la Charte des Nations Unies
n’autorise pas le recours à la force, pour protéger des intérêts perçus
comme relevant de la sécurité, au-delà des limites qui y sont strictement
déﬁnies. Elle ajoute que d’autres moyens sont à la disposition de l’Etat
concerné, le Conseil de sécurité jouant en la matière un rôle clé. Elle
n’approfondit pas le point de savoir si l’Ouganda était en droit d’utiliser
la force, en deçà du seuil de l’« agression armée ». Or, l’Ouganda avait
exhorté le Conseil de sécurité des Nations Unies à dépêcher en RDC une

                                                                         208

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                    373

force de maintien de la paix. Il ne sufﬁt pas, pour la Cour, de renvoyer
l’Ouganda au Conseil de sécurité. Rappelons que nombre de tragédies
qui se sont jouées sur le continent africain sont à mettre sur le compte de
l’inaction ce celui-ci.
   39. La Cour reproche également à l’Ouganda de ne pas avoir porté à
la connaissance du Conseil de sécurité les événements qui, à ses yeux, lui
avaient imposé d’exercer son droit de légitime défense. Je voudrais à ce
sujet citer un passage de l’opinion dissidente jointe par le juge Schwebel à
l’arrêt rendu en l’affaire Nicaragua :
      « Un Etat ne peut être privé ou se priver lui-même de son droit
    naturel [aucune disposition de la Charte ne porte atteinte à ce droit
    naturel, pas même l’obligation de notiﬁcation du Conseil de sécurité]
    de légitime défense, individuelle ou collective, pour n’avoir pas porté
    à la connaissance du Conseil de sécurité les mesures qu’il a prises
    dans l’exercice de ce droit. » (Activités militaires et paramilitaires au
    Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
    fond, arrêt, C.I.J. Recueil 1986, p. 377, par. 230.)
Des Etats agresseurs ont fait un usage abusif de cette obligation de noti-
ﬁcation pour s’exonérer de leur responsabilité, au motif que, en portant à
la connaissance du Conseil de sécurité les mesures qu’ils avaient prises, ils
s’étaient conformés aux dispositions de l’article 51 de la Charte relatives
à la légitime défense. Aussi convient-il d’en user avec circonspection
lorsque l’on se pose la question de la légitime défense. Il peut advenir en
effet que, dans certains cas, des Etats n’aient pas conscience d’avoir à
rendre compte des mesures qu’ils ont prises. Sans que cela les excuse,
il faut néanmoins y voir une circonstance atténuante.
   40. J’ai voté en faveur de la deuxième conclusion du dispositif relative
aux événements de Kisangani, et ce, eu égard aux hostilités qui oppo-
saient les forces militaires ougandaises et rwandaises à Kisangani. Les
combats emportaient en soi violation de la souveraineté et de l’intégrité
territoriales de la RDC. Je ne saurais néanmoins, en toute conscience, me
prononcer sur les violations des droits de l’homme et du droit internatio-
nal humanitaire, car les nombreuses parties au conﬂit en RDC, y compris
la RDC elle-même, en ont commis. A cet égard, si j’ai voté en faveur des
cinquième et sixième conclusions du dispositif, c’est uniquement en ce qui
a trait aux événements de Kisangani. Comme je l’expliquerai maintenant,
je suis en désaccord avec les conclusions de la Cour sur les violations des
droits de l’homme et du droit international humanitaire ainsi que sur
l’exploitation illicite des ressources naturelles de la RDC, et ne peux en
conséquence m’associer à une conclusion générale tendant à ce que la
RDC obtienne à ce titre réparation.
   41. Je suis aussi d’accord avec la Cour en ce qui a trait à la recevabilité
des demandes de la RDC concernant la responsabilité de l’Ouganda à
l’égard des événements survenus à Kisangani. Il n’est pas nécessaire que
le Rwanda soit partie à la présente instance pour que la Cour puisse
déterminer si le comportement de l’Ouganda constituait une violation de

                                                                          209

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                   374

règles du droit international. Toutefois, même si le principe de la tierce
partie indispensable ne s’applique pas en l’espèce, il n’en convient pas
moins de redire que l’amalgame opéré par la RDC entre le Rwanda et
l’Ouganda n’a pas lieu d’être.


    III. DROITS DE L’HOMME ET DROIT INTERNATIONAL HUMANITAIRE

   42. La Cour a conclu que l’Ouganda, par le comportement de ses
forces armées, qui ont commis des meurtres et des actes de torture et
autres formes d’abus, ont manqué d’établir une distinction entre cibles
civiles et cibles militaires et de protéger la population civile, ont en-
traîné des enfants-soldats, ont incité au conﬂit ethnique et ont manqué
de prendre des mesures visant à y mettre un terme, et pour n’avoir pas,
en tant que puissance occupante, pris de mesures visant à respecter et à
faire respecter les droits de l’homme et le droit international humanitaire
dans le district de l’Ituri, a violé les obligations lui incombant en ver-
tu du droit international relatif aux droits de l’homme et du droit
international humanitaire.
   43. J’ai voté contre cette conclusion trop générale, qui mélange plu-
sieurs questions. Elle contient de graves accusations à l’encontre de
l’Ouganda, et impose, de ce fait, un seuil de la preuve plus élevé : « Une
imputation d’une gravité aussi exceptionnelle articulée contre un Etat exi-
gerait un degré de certitude qui n’est pas atteint ici. » (Détroit de Corfou,
fond, arrêt, C.I.J. Recueil 1949, p. 17.) Il semble également pertinent de
citer l’observation formulée par le juge Higgins dans son opinion indivi-
duelle en l’affaire des Plates-formes pétrolières :
      « Par conséquent, mis à part le principe généralement admis que,
    plus l’accusation est lourde, plus les éléments de preuve produits
    doivent être ﬁables, il n’y a pas grand-chose qui puisse aider les
    parties appelées à comparaître devant la Cour (lesquelles savent déjà
    qu’elles portent le fardeau de la preuve) à savoir comment elles
    peuvent s’acquitter de cette charge à la satisfaction de la Cour. »
    (Plates-formes pétrolières (République islamique d’Iran c. Etats-
    Unis d’Amérique), arrêt, C.I.J. Recueil 2003, p. 234, par. 33.)
   44. En préalable à la discussion de cette conclusion de la Cour, il
convient de rappeler que la RDC a été le théâtre de violations massives et
ﬂagrantes des droits de l’homme et du droit international humanitaire.
Comme je l’ai déjà observé, la RDC elle-même n’est pas exempte de tout
reproche. Diverses informations relevant du domaine public font état de
crimes abjects perpétrés en RDC. Quatre millions de personnes ont
trouvé la mort depuis le début du conﬂit. Comme le notait le conseil de
l’Ouganda à l’audience
    « [dans] un tableau ... équilibré ... il n’y aura ... ni anges ni démons.
    Mais ce ne sera pas un tableau sans victimes car l’Ouganda comme-

                                                                         210

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                   375

    la RDC sont des victimes. Des victimes, mais non des victimes entiè-
    rement innocentes : les torts sont partagés. » (CR 2005/6, p. 58.)


   45. Pour étayer la grave accusation de violation des droits de l’homme
et du droit international humanitaire portée contre l’Ouganda, la Cour
s’appuie sur le sixième rapport de la MONUC, en date de février 2001, et
sur le rapport spécial consacré par cette même mission aux événements
survenus en Ituri entre janvier 2002 et décembre 2003 (doc. S/2004/573 du
16 juillet 2004). La Cour ajoute que les documents de l’Organisation des
Nations Unies sont corroborés par d’autres rapports crédibles d’ONG,
tels que celui de HRW en date de juillet 2003 (disponible sur le site http :
//hrw.org/reports/2003/ituri0703/). L’Ouganda, quant à lui, afﬁrme que
ces sources ne sont pas dignes de foi et sont partisanes (il cite l’ASADHO,
une ONG congolaise, à titre d’exemple caractéristique). L’Ouganda
avance les arguments suivants : a) la mission de la MONUC n’était pas
équipée (sur le terrain) pour faire des enquêtes de nature spéciﬁquement
juridique ; b) la MONUC émet dans son rapport des hypothèses dépour-
vues de fondement historique quant aux causes du conﬂit entre les Hema
et les Lendu ; c) il est singulier et hautement contestable de supposer que
les forces ougandaises ont été associées, en Ituri, à des exactions systé-
matiques, alors que rien de tel ne s’est produit dans d’autres régions. Il
s’agit là à mon sens d’éléments convaincants, auxquels la Cour aurait dû
prêter l’attention qu’ils méritaient avant de conclure que l’Ouganda avait
violé les droits de l’homme et le droit international humanitaire en RDC.
   46. Je trouve remarquable que la RDC ait accusé l’Ouganda de mener
une politique délibérée de terreur. Dans sa sagesse, la Cour n’a pas cau-
tionné cette accusation pour le moins excessive. En vertu de la théorie des
« mains propres » — le principe selon lequel un comportement illicite ne
saurait servir à fonder une action en justice —, la RDC ne devrait pas
être admise à formuler de telles accusations.
   47. Eu égard à la gravité des accusations portées par la RDC, la Cour
aurait dû se montrer plus circonspecte, et exiger des preuves convain-
cantes avant de conclure que les UPDF s’étaient rendues coupables de
meurtres, d’actes de torture et d’autres traitements inhumains à l’encontre
de la population civile congolaise. S’appuyer sur les rapports des rappor-
teurs spéciaux et de la MONUC est peu indiqué : nul n’ignore que les rap-
ports des rapporteurs spéciaux de la Commission des droits de l’homme
ont donné lieu à des controverses de nature politique et juridique. Au lieu
de contribuer à résoudre le problème en cause, ces rapports ont été igno-
rés par certains de leurs destinataires, qui leur reprochaient leur manque
d’objectivité. Il arrive que les rédacteurs des rapports de l’Organisation
des Nations Unies ne puissent se rendre dans les pays concernés. Il arrive
aussi qu’ils soient mal informés et que leurs rapports reposent en déﬁni-
tive sur des conjectures, ainsi que je le montrerai dans la section suivante.
   48. A cet égard, je suis déconcerté par la conclusion de la Cour selon
laquelle il existerait des éléments de preuve crédibles établissant que les

                                                                         211

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                     376

UPDF avaient incité à des conﬂits ethniques et n’avaient pris aucune
mesure pour prévenir de tels conﬂits dans la région de l’Ituri. Il est sur-
prenant que l’Ouganda, qui était présent militairement dans d’autres
parties de la RDC, ne soit accusé de tels actes que dans le cas de l’Ituri.
Les allégations d’incitation au conﬂit ethnique entre Hema et Lendu for-
mulées à l’encontre de l’Ouganda reposent sur une idée erronée de la
région en question, où cohabitent dix-huit groupes ethniques différents.
L’Ouganda reconnaît qu’il existe de longue date une rivalité entre les
Hema et les Lendu, rivalité qui a conduit à des massacres de civils.
L’Ouganda n’avait rien à gagner à inciter au conﬂit ethnique. Comme je
l’ai relevé plus haut, la dissémination des différents groupes ethniques
dans la région des Grands Lacs est telle — et l’histoire, ancienne ou
récente, nous l’enseigne — que ce serait folie pour n’importe quel pays
d’essayer d’attiser les rivalités ethniques. Une telle initiative ne manque-
rait pas de se retourner contre lui.
   49. Des rapports de l’Organisation des Nations Unies, il ressort que ce
sont les groupes rebelles présents en RDC qui ont recruté des enfants-
soldats et les ont conduits en Ouganda. On lit ainsi, dans ces documents,
que le RDC-ML a arrêté sa campagne de recrutement militaire en raison
des protestations croissantes de l’UNICEF et de la MONUC. L’Ouganda
a d’ailleurs autorisé l’UNICEF à visiter ces enfants à Kyankwanzi (Ré-
plique de la RDC, annexe 32, par. 85). Une fois de plus, il n’existe selon
moi aucun élément justiﬁant la conclusion de la Cour selon laquelle l’Ou-
ganda aurait recruté des enfants-soldats en RDC.

         IV. EXPLOITATION ILLICITE DES RESSOURCES NATURELLES
   50. J’ai voté contre la quatrième conclusion du dispositif indiquant
que, par les actes de pillage et d’exploitation des ressources naturelles
congolaises commis par des membres des forces armées ougandaises sur le
territoire de la RDC, et par son manquement à l’obligation qui lui incom-
bait, en tant que puissance occupante dans le district de l’Ituri, d’empê-
cher les actes de pillage et d’exploitation des ressources naturelles congo-
laises, l’Ouganda a violé les obligations qui sont les siennes, en vertu du
droit international, envers la République démocratique du Congo.
   51. Le conseil de la RDC a afﬁrmé à l’audience que
    « c’[était] ... la première fois que la Cour [était] appelée à connaître de
    la responsabilité d’un Etat du fait de l’exploitation illégale des res-
    sources naturelles situées sur le territoire d’un Etat tiers qu’il occu-
    p[ait] » (CR 2005/5, p. 15).
Le conseil de l’Ouganda en a convenu. La nature et la gravité de l’accu-
sation imposent donc au demandeur de satisfaire à un critère de la preuve
plus strict pour établir que le défendeur a commis ces actes de pillage. La
RDC a cité diverses sources à l’appui de sa thèse, parmi lesquelles les rap-
ports du groupe d’experts des Nations Unies sur l’exploitation illégale des
ressources naturelles et autres formes de richesses de la République

                                                                           212

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                    377

démocratique du Congo. Elle a également cité la commission Porter, éta-
blie par le Gouvernement ougandais pour enquêter sur les allégations
formulées dans les rapports du groupe d’experts des Nations Unies, dont
les constatations étayeraient selon elle l’accusation d’exploitation illicite
des ressources naturelles congolaises.
   52. La ﬁabilité des rapports du groupe d’experts des Nations Unies est
fortement sujette à caution. La commission Porter elle-même a, dans le
rapport sur lequel la RDC et la Cour se fondent pour étayer la thèse de
l’exploitation, critiqué la méthodologie suivie par les experts de l’Organi-
sation des Nations Unies, précisant qu’« il semblerait que la majeure par-
tie des preuves susceptibles d’être obtenues par une telle méthode [celle
consistant à procéder avec souplesse pour rassembler les données néces-
saires] seraient des preuves par ouï-dire, des témoignages partiaux, voire
de simples racontars, les uns comme les autres n’ayant pas été vériﬁés »
(rapport de la commission Porter, p. 7). On lit ainsi dans le rapport du
groupe d’experts des Nations Unies du 12 avril 2001 que « certaines
sources » ont donné les présidents du Rwanda et de l’Ouganda, ainsi
que le défunt président Kabila, pour actionnaires de la BCDI (Banque
de commerce, de développement et d’industrie, sise à Kigali) — « ce
qui n’était pas le cas », est-il toutefois précisé au même paragraphe (Ré-
plique de la RDC, vol. III, annexe 69, par. 29). Au paragraphe 52, le
groupe d’experts indique que certains membres de la famille du président
Museveni étaient actionnaires de DGLI (Dara Great Lakes Industries,
dont DARA-Forest est une ﬁliale), « encore qu’un supplément d’enquête
soit nécessaire pour le vériﬁer », ajoute-t-il (ibid., par. 52).
   53. Tels sont les on-dit que véhiculent ces documents de l’Organisation
des Nations Unies. Aussi la Cour a-t-elle été contrainte de s’appuyer sur
le rapport de la commission Porter, qui fournit, estime-t-elle, des élé-
ments de preuve sufﬁsants et convaincants. Il convient ici de rappeler
qu’il n’est guère prudent de s’appuyer sur une source unique pour établir
le bien-fondé d’allégations non seulement d’exploitation illicite des res-
sources naturelles de la RDC, mais aussi d’emploi de la force. En tout
état de cause, la commission Porter a conclu à l’absence de politique gou-
vernementale ougandaise tendant à l’exploitation des ressources natu-
relles de la RDC. Elle a aussi déterminé que les soldats qui s’étaient in-
dividuellement livrés à des activités commerciales et au pillage avaient
agi à titre exclusivement privé.
   54. Je suis à cet égard en désaccord avec la conclusion de la Cour selon
laquelle l’Ouganda aurait engagé sa responsabilité internationale à raison
des actes d’exploitation des ressources naturelles de la RDC, failli à son
devoir de diligence s’agissant de ces actes et manqué aux obligations lui
incombant en tant que puissance occupante en Ituri. Les soldats ougan-
dais qui se sont livrés à des actes de pillage ont agi en violation des ordres
qui leur avaient été donnés par les plus hautes autorités ougandaises.
Dans son allocution radiophonique du 15 décembre 1998 adressée à
l’état-major et à l’ensemble des unités des UPDF en RDC, le président
Museveni a donné pour consigne de :

                                                                          213

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                    378

    « 1. [v]eiller à ce qu’il n’y ait aucun ofﬁcier ou soldat de[s] forces
         [ougandaises] se trouvant au Congo qui se livre à des activités
         commerciales ;
      2. [lui] signaler en outre tout autre fonctionnaire ougandais
         se trouvant au Congo ou non qui tente[rait] de se livrer à des
         activités commerciales » (duplique de l’Ouganda, vol. III,
         annexe 31).
L’Ouganda ne saurait donc, selon moi, se voir imputer des faits illicites à
raison d’actes individuels commis à titre privé par des soldats des UPDF
en violation des ordres reçus. La Commission du droit international éta-
blit, au paragraphe 8 du commentaire de l’article 7 de son projet d’ar-
ticles de 2001, une distinction entre un comportement non autorisé
mais cependant « public », d’une part, et un comportement « privé »,
d’autre part.
   55. Ainsi qu’indiqué plus haut, la Cour a conclu à l’occupation pour
rationaliser sa conclusion relative aux droits de l’homme et au droit inter-
national humanitaire. Elle a fait de même en ce qui concerne la prétendue
exploitation illicite des ressources naturelles de la RDC. Il lui est dès lors
aisé d’invoquer le jus in bello pour mettre en cause la responsabilité inter-
nationale de l’Ouganda à raison d’actes et d’omissions des forces ougan-
daises en RDC. L’Ouganda a fait valoir qu’il ne contrôlait pas les
groupes rebelles qui administraient certaines parties du Congo oriental
en général, et l’Ituri en particulier : le caractère restreint de sa présence
militaire ne l’eût pas permis. En tout état de cause, le défendeur, pas
plus que moi, n’estime prouvée l’allégation d’occupation.
   56. La Cour a, selon moi à bon droit, rejeté une partie du chef de
conclusions de la RDC relatif à la violation de la souveraineté perma-
nente du Congo sur ses ressources naturelles, au motif que cette violation
n’a pas été établie. La notion de souveraineté permanente sur les res-
sources naturelles a été formulée dans la résolution 1803 (XVII) de
l’Assemblée générale en date de 1962. Elle a été adoptée à l’époque de
la décolonisation, marquée par l’afﬁrmation des droits des Etats nou-
vellement indépendants. Il serait donc malvenu de l’appliquer à une af-
faire opposant deux Etats africains. Cette observation est sans préju-
dice du droit des Etats à la propriété de leurs ressources naturelles et/ou
de leur droit d’en disposer comme ils l’entendent.


                       V. CONSÉQUENCES JURIDIQUES

    57. Dans son quatrième chef de conclusions, la RDC prie la Cour de
dire et juger que l’Ouganda est tenu de cesser tout fait internationalement
illicite qui se poursuit de façon continue, de fournir des garanties et assu-
rances spéciﬁques de non-répétition et de réparer tout préjudice causé. A
cet égard, j’estime comme la Cour qu’il n’est pas établi que l’Ouganda
continue de commettre en RDC les actes illicites allégués. Dès lors, point

                                                                          214

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                  379

n’est besoin pour la Cour de se prononcer sur la question de la cessation.
L’Ouganda, comme le reconnaît la RDC, a retiré ses troupes du territoire
congolais le 2 juin 2003. Il n’est donc pas besoin de garanties ni d’assu-
rances spéciﬁques de non-répétition. La Cour a pris acte, judiciairement,
de l’accord tripartite du 26 octobre 2004 relatif à la sécurité dans la
région des Grands Lacs. Cet accord entre la RDC, le Rwanda et
l’Ouganda prévoit l’obligation de respecter la souveraineté et l’intégrité
territoriale des pays de la région ainsi que la cessation de tout soutien à
des groupes armés ou à des milices.
   58. Quant à la question de la réparation, elle pourrait être réglée lors
d’une phase ultérieure de la procédure, si, après négociations, les Parties
ne parviennent pas à se mettre d’accord.


       VI. RESPECT DE L’ORDONNANCE DE LA COUR EN INDICATION
                       DE MESURES CONSERVATOIRES


   59. La RDC prie la Cour de dire et juger que l’Ouganda a violé son
ordonnance en indication de mesures conservatoires en date du
1er juillet 2000 en ce qu’elle n’a pas observé trois mesures conservatoires
consistant à : a) s’abstenir de toute action armée en RDC ; b) se confor-
mer aux obligations lui incombant en vertu du droit international, et en
particulier en vertu de la Charte des Nations Unies et de la Charte de
l’Organisation de l’unité africaine, ainsi qu’à la résolution 1304 (2000) du
Conseil de sécurité ; et c) assurer, dans la zone de conﬂit, le respect des
droits de l’homme fondamentaux ainsi que des règles du droit internatio-
nal humanitaire applicables.
   60. La Cour relève que la RDC n’a produit aucun élément précis
démontrant que l’Ouganda ait, après juillet 2000, commis des actes
en violation de chacune des trois mesures conservatoires. Elle conclut
néanmoins que l’Ouganda a violé les mesures conservatoires relatives
aux droits de l’homme et au droit international humanitaire de par
les actes commis par ses troupes pendant la période où celles-ci étaient
présentes en RDC, y compris la période commençant au 1er juillet
2000.
   61. La conclusion de la Cour selon laquelle l’Ouganda ne s’est pas
conformé à l’ordonnance en indication de mesures conservatoires du
1er juillet 2000 revient, comme indiqué plus haut, à ne pas faire cas de ce
que le demandeur ait entrepris — et ne l’ait pas fait de bonne foi — de
soulever cette question à l’encontre du défendeur quand lui-même a été
l’auteur de graves violations des droits de l’homme et du droit interna-
tional humanitaire. Je me vois donc contraint de m’écarter de la position
de la Cour sur ce chef de conclusions. La Cour n’aurait pas dû, selon
moi, se pencher sur la question de la violation des mesures conserva-
toires. J’ai déjà évoqué la théorie des « mains propres », que j’estime
pertinente ici aussi.

                                                                        215

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                  380

                  VII. DEMANDES RECONVENTIONNELLES

   62. La première demande reconventionnelle de l’Ouganda concerne
des actes d’agression qu’il allègue avoir été commis par la RDC. La
deuxième concerne des attaques menées contre les locaux et le personnel
diplomatiques de l’Ouganda à Kinshasa et contre des ressortissants
ougandais. Quant à la troisième demande reconventionnelle, la Cour l’a
déclarée irrecevable par son ordonnance du 29 novembre 2001.
   63. Je fais mien le raisonnement de la Cour, qui rejette l’argument de
l’Ouganda selon lequel la RDC ne serait pas fondée, au stade du fond, à
soulever des exceptions à la recevabilité des demandes reconventionnelles
qu’il a présentées. Dans l’affaire des Plates-formes pétrolières, la Cour a
conclu que l’Iran était en droit de contester « la « recevabilité » de la
demande reconventionnelle » des Etats-Unis sur le fond (Plates-formes
pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique, arrêt,
C.I.J. Recueil 2003, p. 210, par. 105).
   64. J’ai voté en faveur de la huitième conclusion du dispositif, par
laquelle la Cour rejette les exceptions de la RDC à la recevabilité de la
première demande reconventionnelle présentée par l’Ouganda. Avant
d’examiner plus avant cette demande reconventionnelle, je voudrais for-
muler une observation d’ordre général sur la manière dont la Cour a
traité cette demande de l’Ouganda — lequel devient en l’occurrence le
demandeur, le défendeur étant la RDC. Je déplore qu’elle ait souscrit au
découpage de la première demande reconventionnelle en trois périodes
proposé par la RDC. Invoquant des « raisons pratiques », la Cour a ainsi
accepté de distinguer les phrases suivantes : a) le régime Mobutu, avant
mai 1997 ; b) le régime de Kabila de mai 1997 à août 1998 ; c) la période
postérieure au 2 août 1998.
   65. Cette technique consistant à « saucissonner » la première demande
reconventionnelle est au désavantage de l’Ouganda, la RDC cherchant,
comme l’a relevé le demandeur, à limiter la portée de la demande recon-
ventionnelle de l’Ouganda. Ce dernier soutient que le Zaïre et la RDC ne
sont pas des entités distinctes et qu’en vertu du principe de continuité des
Etats, c’est exactement la même personne morale qui est responsable des
actes visés dans sa première demande reconventionnelle. Du fait du
découpage de celle-ci, il est malaisé de suivre le raisonnement de la Cour,
qui mêle questions de recevabilité et questions de fond. Il eût été préfé-
rable d’examiner la première demande reconventionnelle dans son inté-
gralité, sans la scinder ainsi en trois périodes.
   66. J’ai voté contre le paragraphe 9 du dispositif, dans lequel la Cour
dit que la première demande reconventionnelle présentée par l’Ouganda
ne peut être retenue. Je me dissocie de la Cour lorsqu’elle écarte les élé-
ments de preuve soumis par l’Ouganda — s’agissant de la première
période — au motif qu’ils seraient d’une « valeur probante réduite » parce
qu’« ils n’ont pas été invoqués par l’autre Partie ni corroborés par des
sources impartiales et neutres » (arrêt, par. 298). Cette observation de la
Cour concerne l’allocution prononcée par le président Museveni devant

                                                                        216

                   ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                   381

le Parlement ougandais le 28 mai 2000, intitulée « Le rôle de l’Ouganda
en République démocratique du Congo ». Les informations émanant de
l’ONG Human Rights Watch (HRW) sont considérées comme « de carac-
tère trop général pour étayer l’allégation d’une implication congolaise... »
(arrêt, par. 298). Je ne souscris pas à cette caractérisation des éléments de
preuve, ni au traitement qu’en fait la Cour.
   67. En ce qui concerne la deuxième période, la Cour estime que
l’Ouganda n’a pas fourni de preuves convaincantes d’un réel soutien de la
RDC aux groupes rebelles antiougandais durant cette période. La Cour
prend acte, et se félicite, de l’amélioration des relations entre les deux
Parties. Elle aurait dû garder à l’esprit l’observation qu’elle a formulée
dans un précédent passage, à savoir que « [l]e climat politique entre des
Etats ne porte pas atteinte à leurs droits » (arrêt, par. 294). La Cour note
que cette période est marquée par une action manifeste de la RDC contre
les rebelles. Eût-elle admis les éléments de preuve produits par l’Ouganda,
elle aurait noté l’« ambivalence » des plus hautes autorités congolaises,
qui donnaient l’impression de coopérer avec l’Ouganda, tout en fraterni-
sant avec le Soudan et les rebelles antiougandais.
   68. S’agissant de la deuxième demande reconventionnelle, j’ai voté en
faveur du rejet de l’exception de la RDC à la recevabilité du volet de cette
demande concernant la violation de la convention de Vienne de 1961 sur
les relations diplomatiques (dispositif, par. 10). Je souscris au raisonne-
ment de la Cour en ce qui concerne l’interprétation de l’ordonnance du
29 novembre 2001.
   69. J’ai voté contre la onzième conclusion du dispositif, aux termes de
laquelle l’exception de la RDC à la recevabilité du volet de la deuxième
demande reconventionnelle concernant les mauvais traitements inﬂigés le
20 août 1998 à des personnes autres que des diplomates ougandais à
l’aéroport de Ndjili doit être retenue. Pour la Cour, l’invocation par
l’Ouganda du standard minimum de justice en matière de traitement des
étrangers relève de l’exercice de la protection diplomatique. Aussi la Cour
estime-t-elle que l’Ouganda devrait satisfaire aux conditions requises
pour l’exercice de cette protection, et notamment à l’exigence selon
laquelle les demandeurs doivent être de nationalité ougandaise ainsi qu’à
celle de l’épuisement préalable des voies de recours internes. La Cour
s’abstient d’examiner le cas des intéressés au motif qu’il n’a pas été établi
qu’il s’agissait de ressortissants ougandais. Selon moi, elle aurait dû invo-
quer le droit international humanitaire pour protéger leurs droits. Elle
n’a pas, semble-t-il, accordé sufﬁsamment de poids aux violations des
droits de ces personnes commises par la RDC à l’aéroport de Ndjili.
   70. J’ai voté en faveur de la douzième conclusion du dispositif, dans
laquelle la Cour dit que, par le comportement de ses forces armées, qui
ont soumis à de mauvais traitements des diplomates ougandais et d’autres
personnes dans les locaux de l’ambassade, ainsi que des diplomates
ougandais à l’aéroport de Ndjili, et pour n’avoir pas assuré à l’ambassade
de l’Ouganda et aux diplomates ougandais une protection efﬁcace ni
empêché la saisie d’archives et de biens ougandais, la RDC a violé les

                                                                         217

                  ACTIVITÉS ARMÉES (OP. DISS. KATEKA)                  382

obligations qui lui incombaient, en vertu de la convention de Vienne sur
les relations diplomatiques de 1961, envers l’Ouganda. Je suis également
d’accord avec la Cour pour dire que c’est seulement lors d’une phase ulté-
rieure de la procédure que, à défaut d’accord entre les Parties à ce sujet,
la question de la réparation due à l’Ouganda sera réglée par la Cour.

                                                (Signé) J. L. KATEKA.




                                                                       218

